UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 1, 2011 ALTEGRIS QIM FUTURES FUND, L.P. (Exact name of registrant as specified in its charter) DELAWARE 000-53815 27-0473854 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) c/o ALTEGRIS PORTFOLIO MANAGEMENT, INC. 1202 Bergen Parkway Suite 212 Evergreen, Colorado 80439 (Address of principal executive offices) Registrant’s telephone number, including area code: (858) 459-7040 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02Unregistered Sales of Equity Securities On February 1, 2011, the Partnership sold limited partnership interests (“Interests”) to new and/or existing limited partners of Registrant in transactions that were not registered under the Securities Act of 1933, as amended (the “Securities Act”).The aggregate consideration for Interests sold on January1, 2011 was $ 4,117,455 in cash.*The Interests were issued by the Partnership in reliance upon an exemption from registration under the Securities Act set forth in Section 4(2) of the Securities Act, as transactions not constituting a public offering of securities because the Interests were issued privately without general solicitation or advertising.In connection with the sales of the Interests described above, upfront selling commissions of $6,280were paid. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 4, 2011 ALTEGRIS QIM FUTURES FUND, L.P. By:ALTEGRIS PORTFOLIO MANAGEMENT, INC. (d/b/a Altegris Funds), its general partner By: /s/Richard G. Pfister Name Richard G. Pfister Title Executive Vice President * The amounts provided for aggregate consideration and selling commissions are estimates.Any material deviation from these amounts will be disclosed by amendment.
